395 S.W.2d 47 (1965)
Ex parte Jack CARSWELL.
No. 38479.
Court of Criminal Appeals of Texas.
October 4, 1965.
Rehearing Denied November 17, 1965.
J. R. Ramsey, Louis G. Mehr, Houston, for relator.
Frank Briscoe, Dist. Atty., Carl E. F. Dally, John Wildenthal, Jr., City Atty., Homer T. Bouldin, Trial Supervisor, City of Houston, Houston, and Leon B. Douglas, State's Atty., Austin, for respondent.
WOODLEY, Judge.
This is a habeas corpus proceeding seeking release from confinement under capias pro fine following conviction in corporation court for violation of an ordinance of the City of Houston.
Any district judge or judge of a county court, as well as any Judge of the Court of Criminal Appeals, has jurisdiction to issue the writ, grant the relief sought and order the release of the petitioner from custody.
The petition herein was presented to Judge Morrison, of this Court. He issued the writ returnable instanter before Hon. Edmund B. Duggan, Judge of Criminal District Court of Harris County, at the Courthouse in Houston, and set bond for petitioner's appearance.
Judge Morrison's order directed that Judge Duggan "hear any evidence that *48 may be offered and render such judgment as he finds proper concerning the legality of petitioner's confinement."
Evidence was heard by Judge Duggan and, upon motion of the State, a transcript thereof has been forwarded to this Court. However, no judgment concerning the legality of petitioner's confinement appears to have been entered.
The relief prayed for is denied without prejudice to petitioner's right to seek entry of judgment on the petition pending before Judge Duggan.